Case: 17-60149      Document: 00514271138         Page: 1    Date Filed: 12/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                      No. 17-60149                             FILED
                                                                       December 13, 2017

LESLY GATHERIGHT,                                                         Lyle W. Cayce
                                                                               Clerk
              Plaintiff - Appellant

v.

HALEY BARBOUR; JIM HOOD; BEN CREEKMORE; LON STALLINGS;
HONEY USSERY; MICKEY MALLETTE; CALHOUN COUNTY
MISSISSIPPI SHERIFF'S OFFICE; DEWAYNE WINTER; TRACY
MCGUIRT,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:16-CV-3


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff Lesly Gatheright appeals the dismissal of his claims against
several Mississippi state and county actors stemming from his arrest and
indictment on two charges of felony bad check. We have carefully considered
this appeal in light of the parties’ briefs and pertinent portions of the record.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60149    Document: 00514271138     Page: 2   Date Filed: 12/13/2017



                                 No. 17-60149
Having done so, we find no error in the district court’s dismissal of the claims.
The district court’s judgment is AFFIRMED for essentially the same reasons
articulated by that court.




                                       2